United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3633
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Alexander George,                        *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: April 6, 1998
                                Filed: April 15, 1998
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

        In November 1996, Alexander George pleaded guilty to one count of wire fraud
in violation of 18 U.S.C. § 1343. The district court1 sentenced him to thirteen months
in prison and three years supervised release, and ordered restitution in the amount of
$20,792.09. When George later withdrew his attempt to withdraw his guilty plea, the
district court afforded him a one-level reduction for acceptance of responsibility, and
resentenced him to 12 months in prison. George appeals, and we affirm.



      1
        The HONORABLE STEPHEN M. REASONER, Chief Judge, United States
District Court for the Eastern District of Arkansas.
        Relying on United States v. Atlas, 94 F.3d 447, 451-52 (8th Cir. 1996), George
argues that the district court erred in affording him only a one-level acceptance-of-
responsibility reduction. Because he failed to raise this issue in the district court, we
review his sentence for plain error. We conclude there was no plain error because
George&s substantial rights were not affected by the one-level reduction. See United
States v. Montanye, 996 F.2d 190, 192 (8th Cir. 1993) (en banc) (plain error requires
showing that the error affected substantial rights). Had the district court given him a
two-level reduction, George&s guidelines sentencing range would have been reduced
from 10-16 months to 8-14 months. A review of the two sentencing proceedings
satisfies us that this change would not have affected his sentence.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-